Exhibit 10.1

 

 

[Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would be competitively harmful if publicly
disclosed]

 

 

 

 

 

 

 

 

 

LICENSING, DISTRIBUTION and SUPPLY AGREEMENT

 

 

 

between

 

 

 

BRILL INTERNATIONAL S.L.

 

 

 

and

 

 

 

SONOMA PHARMACEUTICALS, INC.

 

 

 



   

 

 

THIS AGREEMENT is made this 19th day of May, 2020 (the "Effective Date")

 

 

BETWEEN

 

 

BRILL INTERNATIONAL S.L. a company incorporated under the laws of Spain, whose
registered office is at Munner 10, 08022 - Barcelona, Spain (hereinafter
referred to as "BRILL");

 

 

AND

 

 

SONOMA PHARMACEUTICALS, INC., a company incorporated under the laws of Delaware,
USA whose corporate office is at 1129 North McDowell Blvd., Petaluma, CA 94954,
USA (hereinafter referred to as "SONOMA").

 

 

WHEREAS

 

A.             Whereas SONOMA has developed and is engaged, inter alia, in the
manufacture and marketing of pharmaceutical preparations and medical devices.
Among them, SONOMA is manufacturing the PRODUCT as described in Exhibit 1
(hereinafter referred to as "PRODUCT").

 

B.              Whereas, on August 1, 2018, the Parties entered into a Licensing
Distribution and Supply Agreement (hereinafter the “Licensing Agreement”)
related to the medical device marketed in Europe by SONOMA under the brand name
“OCUDOX” (Hypochlorous Acid and Sodium Hypochlorite) 60 ml as further described
Exhibit 1 of the Licensing Agreement, by virtue of which, BRILL acquired an
exclusive distribution right to promote, market and sell the Product in Spain
and Portugal.

 

C.              Whereas the Parties are interested in terminating the Licensing
Agreement by mutual consent between them.

 

D.             Whereas SONOMA is willing to appoint BRILL as its exclusive
distributor of the PRODUCT in the TERRITORY (as hereinafter defined) in the
field of Ophthalmology, subject to and in accordance with the terms and
conditions hereinafter set forth.

 

E.              Whereas BRILL has the facilities to promote, sell and distribute
medical devices and the Product.

 

F.               Whereas BRILL desires to acquire the distribution rights of the
PRODUCT in the TERRITORY with SONOMA, and SONOMA desires to manufacture and
supply the PRODUCT to BRILL, subject to the terms and conditions of this
Agreement.

 

NOW THE PARTIES AGREE AS FOLLOWS:

 

 

1.Termination of Licensing Agreement

 

  1.1 Upon the Effective Date, the Licensing Agreement shall be terminated by
mutual agreement of both Parties.         1.2 Each Party mutually releases and
discharges the other from any and all claims, damages, liabilities, suits,
costs, and causes of action of every kind and nature whatsoever, whether now
known or unknown, which the Parties may have against the other arising from or
in connection with the Licensing Agreement.         1.3 Notwithstanding the
foregoing, those sections of the Licensing Agreement that should persist will
remain in force and binding on both Parties.         1.4 After the Effective
Date, BRILL shall retain all rights of the Brand under which the Products have
been promoted and marketed by BRILL.

 

 



 1 

 

 

2.General

 

This Agreement is only for the PRODUCT.

 

Other products may be added or deleted from Exhibit 1 from time to time by
mutual written agreement of the Parties.

 

3.Definitions

 

In this Agreement, the following terms shall have the following meanings:

“

“Affiliate” means a company that, directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with the
company specified. For the purposes of this definition, control will mean the
direct or indirect ownership of (a) in the case of corporate entities,
securities authorized to cast more than fifty percent (50%) of the votes in any
election of directors, (b) in the case of non-corporate entities, more than
fifty percent (50%) ownership interest with the power to direct the management
and policies of such non-corporate entity.

 

“Commercially Reasonable Efforts” means with respect to the efforts to be
expended by a Party in the performance of such Party’s obligations hereunder,
the reasonable, diligent efforts to accomplish such objective as a similarly
situated party in the pharmaceutical industry would normally use to accomplish a
similar objective under similar license grants and circumstances.

 

“Confidential Information” means all secret, confidential or proprietary
information or data, whether provided in written, oral, graphic, video, digital
or other form, provided by one Party (the “Disclosing Party”) to the other Party
(the “Receiving Party”) pursuant to this Agreement or generated pursuant to this
Agreement, including but not limited to, information relating to the Disclosing
Party’s existing or proposed research, development efforts, patent applications,
promotional materials, ideas, strategies, clinical trials, quotations,
development lists, formulae, manufacture processes, concepts, businesses plans,
marketing data, scientific data, prototypes, samples, scientific and technical
information, projects, processes, procedures, know-how, products, the terms of
this Agreement and any other materials that have not been made available by the
Disclosing Party to the general public, including all information disclosed
during the negotiations preceding this Agreement. Notwithstanding the foregoing,
Confidential Information will not include any information or materials that:

 

(a)were already known to the Receiving Party (other than under an obligation of
confidentiality), at the time of disclosure by the Disclosing Party to the
extent such Receiving Party has documentary evidence to that effect;

 

(b)were generally available to the public at the time of its disclosure to the
Receiving Party;

 

(c)became generally available to the public or otherwise part of the public
domain after its disclosure or development, as the case may be, and other than
through any act or omission of a Party in breach of the confidentiality
obligations under this Agreement;

 

(d)were subsequently lawfully disclosed to the Receiving Party by a Third Party
who had no obligation not to disclose such information to others;

 

(e)were independently discovered or developed by or on behalf of the Receiving
Party without the use of the Confidential Information belonging to the other
Party and the Receiving Party has documentary evidence to that effect; or

 

(f)is approved for disclosure by the Disclosing Party in writing.

 

Information included in the Confidential Information shall not be deemed to be
in the public domain or in the possession of either Party merely because the
information is embraced by partial or generalized disclosures in the public
domain, nor will a combination of information be deemed to fall within any of
the exceptions set forth above simply because each of the elements is itself
included within an exception if the significance of the combination does not
fall within any of the exceptions;

 

 

 



 2 

 

 

“Contract Year “means each consecutive 12 (twelve) months period during the term
of this Agreement commencing on the Effective Date.

 

“Distribute”, “Distributed” or “Distribution” means the import, storage,
handling, transportation, sale, and offer for sale of Product.

 

“Field” means human ophthalmology.

 

“Force Majeure Event” means any occurrence beyond the reasonable control of a
Party that prevents or substantially interferes with the performance by the
Party of any of its obligations hereunder (other than payment obligations), if
such occurs by reason of any act of God, global pandemic, flood, fire,
explosion, earthquake, strikes, out of the reasonable control of the affected
Party, casualty or accident; or war, revolution, civil commotion, acts of public
enemies, terrorist attack, blockage or embargo; or any injunction, law, order,
proclamation, regulation, ordinance, demand or requirement of any government (to
the extent such government has ruling authority over such Party) or of any
subdivision, authority or representative of any such government; or other
similar event, beyond the reasonable control of such Party.

 

“Governmental Authority” means any court, tribunal, arbitrator, agency,
legislative body, commission, department, bureau, official or other entity of
(a) any government of any country, (b) a federal, state, province, region,
local, county, city or other political subdivision thereof, (c) any governmental
or regulatory authority responsible for the grant of Regulatory Approval
including, or (d) any supranational body, in each case exercising governmental
powers and having jurisdiction in connection with this Agreement and action to
be taken hereunder.

 

“Intellectual Property” shall mean any and all licenses, know-how, rights to
inventions (whether or not reduced to writing), patents (including patents of
addition, substitutions, reissues, extensions, reexaminations, renewals,
supplemental patent certificates, confirmation patents and registration
patents), patent applications (including any provisionals, divisionals,
continuations, continuations-in-part and substitutions thereof), designs, design
applications and design registrations, trademarks, trademark applications,
trademark registrations, trade names, trade dress, service marks, logos (whether
registered or unregistered), copyrights, copyright applications, copyright
registrations, and other intellectual property rights now or hereafter
recognized anywhere in the world now or hereafter owned, held, prepared for or
used by any of the Parties or any of its Affiliates.

 

“Law” or “Laws” means the laws, statutes, rules, codes, regulations, orders,
judgments and/or ordinances of a Governmental Authority, and any implementing
legislation or other applicable laws promulgated by a Governmental Authority in
the Territory, as any of the same may be amended from time-to-time, and
directives, regulations, promulgations, guidance and guidelines promulgated
thereunder having jurisdiction over or related to the development, registration,
approval, manufacture, marketing, distribution and use of a Product in the
Territory, as may be in effect from time-to-time.

 

"PRODUCT" shall mean the medical device marketed in Europe by SONOMA under the
brand name of OCUDOX (Hypochlorous Acid and Sodium Hypochlorite) 60 ml duly
certified as medical device by the European Union Governmental authorities.

 

"SONOMA Proprietary Information" shall mean all scientific and medical
information and technical data invented or developed or acquired by SONOMA
relating to the registration for marketing, manufacture, use and/or sale of the
PRODUCT in the TERRITORY (as hereinafter defined), including but not limited to
toxicological, pharmacological, analytical and clinical data, product forms and
formulations, control assays and specifications, methods of preparation and
stability data, and specifically including all information contained in all data
related to the PRODUCT.

 

Regulatory Approval” or “Regulatory Approvals” means at the Effective Date, all
approvals (including, without limitation, where applicable, pricing approval),
company and product registrations and renewals, authorizations, permits,
licenses, filings, and certifications of any Governmental Authority required to
be held by a Party for the use, marketing and distributing of a Product in the
Territory, including without limitation, the Marketing Authorization.

"TERRITORY" shall mean Spain, Portugal, United Kingdom, Italy and Germany.

 

"MARKETING AUTHORIZATION" shall mean the final Authorization granted by any
Governmental Authority in a country of the TERRITORY to market the PRODUCT.

 

 

 



 3 

 

 

“Minimum Annual Purchase Quantities” means the annual minimum purchase
quantities for the Product specified in Exhibit 1.

 

The “DOSSIER" shall mean documentation in English language complied according
with Spanish, German, Italian or United Kingdom requirements after date of
signature to be filed before the Governmental Authorities for the purpose of
getting the MARKETING AUTHORIZATION.

 

“Third Party” means any person or company other than SONOMA, BRILL or their
respective Affiliates.

 

4.Grant of License

 

  4.1 Under the terms and conditions of this Agreement SONOMA grants BRILL the
exclusive right during the Term of this Agreement, subject to BRILL meeting its
Minimum Annual Purchase Quantities, including the right to sublicense, through
multiple tiers of sublicense, subject to prior written approval by SONOMA, to
distribute, promote, market and sell the PRODUCT in the FIELD within the
TERRITORY. BRILL shall not have the right to actively, and shall not actively,
import, market, sell, distribute or use, or authorize any sublicensee or Third
Party to import, market, sell, distribute or use any Product outside of the
Territory or outside the Field.         4.2 BRILL may grant exclusive
sublicenses to Third Parties on a country-by country basis, subject to prior
written approval by SONOMA which shall not be unreasonably withheld. Sublicenses
shall be consistent with the terms of this Agreement and shall strictly observe
the rights granted to BRILL herein. BRILL shall remain liable for all the work,
acts and omissions of the sublicenses or Third Parties, including compliance
with the terms of this Agreement. No use of any sublicensee or Third Party will
release BRILL from its responsibilities and liabilities under this Agreement,
including, but not limited to, its indemnification obligations. SONOMA shall
have to right to request that BRILL terminate any sublicense upon discovery of
any violation of this Agreement.         4.3 During the term of this AGREEMENT
BRILL shall purchase all its requirements for the PRODUCT exclusively from
SONOMA and SONOMA shall supply BRILL with all its requirements for the PRODUCT
subject to the terms and conditions hereof.         4.4 SONOMA will provide to
BRILL, at SONOMA’s expense all documents requested, according to local Law and
registration procedures to obtain the MARKETING AUTHORISATION in each country of
the TERRITORY, including the EU Certification of the PRODUCT as a medical
device.         4.5 In return of these rights BRILL shall pay to SONOMA a down
payment of EURO [___]. This payment will be made on 1st April 2021.      
4.6BRILL shall not have any right to and shall not import, export, market,
distribute, obtain Regulatory Approval or use any Product outside of the
Territory or for any use outside the Field, or solicit any Third Party to
maintain offices, storage depots, etc. outside the Territory with the intention
to market, distribute, import, export, sell or obtain Regulatory Approval for a
hypochlorous-based product; or (ii) to duplicate, reverse engineer, modify or
adapt (A) Product, or (B) any documentation provided by SONOMA, without SONOMA’s
prior written consent.    

4.7BRILL warrants that: (i) it has and will maintain an adequate organization
for the fulfilment of its obligations under this Agreement; and (ii) it is an
independent Party assuming the risks of its own activity and nothing contained
herein will be construed to create an agency, partnership, employment or joint
venture relationship between SONOMA and BRILL.

 

5.Minimum Purchase Quantities

 

5.1BRILL shall purchase a quantity of Product in each Contract Year equivalent
to the amounts in Euro stated in Exhibit 1 of this Agreement.     5.2In the
event that BRILL fails to make purchases of Product at least equal to the
Minimum Annual Purchase Quantities set forth in Exhibit 1, BRILL shall have up
to three (3) months to make Product purchases equal to the difference between
the Minimum Annual Purchase Quantities for the applicable Contract Year and the
amount actually received by SONOMA in such Contract Year (the “Deficit Amount”),
in which case the Deficit Amount shall be counted for the preceding Contract
Year, and shall not be counted for the then current Contract Year in which it is
paid.     5.3If BRILL fails to purchase the current Minimum Annual Purchase
Quantities in the following Contract Year with the addition of the Deficit
Amount of the preceding Contract Year, SONOMA shall be entitled to cancel
BRILL’s exclusivity for the Products in the Territory or to terminate the
Agreement pursuant to Section 15.1.

 

 



 4 

 

 

6.Forecast- Orders – Supply

 

  6.1 BRILL will send to SONOMA a binding forecast once a year of the annual
needs of the PRODUCT.         6.2 Firm purchase orders shall be placed to
SONOMA, specifying the quantity of PRODUCT ordered, the required delivery date
and the shipping instructions, at a minimum of three (3) months prior to the
required delivery date. This period is understood as being that which is
necessary for SONOMA to proceed to the procurement of starting materials, the
manufacture, the analysis and delivery of the PRODUCTS. The Parties endeavor to
avoid any cost due to obsolescence of any (starting) materials. The Parties can
agree a shorter delivery date for any single purchase order only if SONOMA
accepts such purchase order in writing.         6.3 Delivery shall be DDU
Barcelona.         6.4 SONOMA shall accept purchase orders for the PRODUCT made
in accordance with the order specifications at the conditions indicated in this
AGREEMENT.         6.5 BRILL shall place purchase orders with SONOMA during each
Contract Year for not less than the Minimum Annual Purchase Quantities of
PRODUCTs set forth on Exhibit 1.

 

7.Price and Payment conditions

 

7.1The prices for PRODUCT supplied hereunder by SONOMA are described in Exhibit
1, subject to adjustment as set out in Section 7.3. If a tariff, tax, duty or
other fee (the “Tariff”) is imposed on the delivery any of the Products to
BRILL, the prices shall increase by the actual cost of such Tariff. All prices
are exclusive of any taxes, shipping expenses, and insurance.       7.2 BRILL
shall provide SONOMA with the artwork to be shown on the label and in the
packaging of the pack four (4) months prior to first delivery date.      
7.3BRILL shall, for the duration of this AGREEMENT, buy the PRODUCT exclusively
from SONOMA. After 48 months from the Effective Date of this Agreement and
thereafter, every Contract Year or in case of Force Majeure Event, both Parties
agree to re-discuss in good faith and if necessary adjust the supply prices by
the percentage change based on the [__] for the period from the Effective Date
through each subsequent 12 months-period, respectively, and the actual cost of
any Tariff or other tax imposed on SONOMA if not already applied pursuant to
paragraph 7.1 (but in no event shall any price increase be more than [__]% of
the then effective purchase price). lf both Parties cannot agree on a revised
supply price, then each Party may terminate this Agreement effective
immediately. At the end of the fifth Contract Year, SONOMA shall have the right
to request a full good faith negotiation of the supply prices and adjust the
supply price by more than the U.S. Producer price index to account for any
necessary changes. If BRILL does not accept the negotiated supply prices, either
party may terminate this Agreement by giving 30 days’ prior notice.    
7.4Payments shall be made by BRILL within [__] days after each Product delivery
date by wire transfer. SONOMA shall have the right to charge BRILL interest on
any late payments at a rate of 5% per annum. Should SONOMA need to take any
action to collect past due amounts, BRILL shall reimburse SONOMA for any actual
expenses incurred in the collection, including reasonable attorney’s fees.    
7.5If BRILL modifies the inner and outer packing in any way and for whatsoever
reason, BRILL will provide SONOMA, 120 (one hundred and twenty) days prior to
the submission of the first order of the PRODUCTS, with all artworks and texts
translated into the local languages (if required), BRILL's logo and any other
pertinent layout to be implemented by SONOMA. BRILL shall bear the cost of any
such labelling and packaging changes.

 

 

 



 5 

 

 

8.Product Warranties and Defects

 

8.1SONOMA warrants that the PRODUCT supplied to BRILL shall be of good quality
in accordance with current good manufacturing practices (cGMP) requirements and
without detects, suitable for the use, as specified in the specifications in
compliance with the DOSSIER with which the Marketing Authorization was obtained
for the PRODUCT.     8.2Immediately after receipt of the PRODUCT, BRILL shall
conduct a visual inspection of samples of the PRODUCT. BRILL shall notify SONOMA
of any defects regarding the quality and the quantity of the PRODUCT in writing,
immediately after their discovery at the latest within four (4) weeks after
receipt of the PRODUCT by BRILL. When within this period BRILL has not informed
SONOMA of any complaints regarding the quality and quantity of the PRODUCT that
reasonably could be observed by such a visual inspection of samples, the PRODUCT
is deemed to be accepted by BRILL.       Failure by BRILL to identify non-visual
detectable defects or non-compliance of PRODUCT in the above-mentioned four (4)
weeks period, shall not be treated as BRILL having accepted the PRODUCT or,
inter alia, lost its right to reject defective or non-complying PRODUCT. BRILL
shall notify SONOMA without undue delay of BRILL becoming aware of any hidden
defect in the Product which may not, or would not, have been obvious at delivery
by visual inspection of such PRODUCT made with reasonable care.     8.3In the
event that any PRODUCT shipped by SONOMA does not conform to the warranty
mentioned in Section 8.1, BRILL shall specify to SONOMA in writing the reasons
why the quality of the PRODUCT is unacceptable. In case of justifiable claim,
SONOMA shall, at SONOMA's option, replace the detective portion of the PRODUCT
in a maximum period of time of forty-five (45) days when returned at SONOMA's
costs, adjust the price for the Product in question, or correct the shortage
fairly and promptly at no additional cost for BRILL.     8.4If there is a
divergence in non-compliance value between SONOMA and BRILL after the PRODUCT
has been inspected by BRILL, samples shall be sent to an independent laboratory
for final evaluation, which evaluation shall be binding for both Parties. The
independent laboratory shall be selected by both Parties jointly. If the
independent laboratory finds the PRODUCT to conform to the specifications agreed
upon, BRILL shall bear the costs of independent inspection and accept the
PRODUCT. Otherwise said costs shall be borne by SONOMA.       8.5 BRILL shall
store the PRODUCT in storage facilities adapted to medical devices, in
compliance with local legal requirements and in compliance with the
specifications as set out by SONOMA in the technical dossier.       8.6The
warranty provided in Section 8.1 shall not apply to any non-conformity of the
PRODUCT resulting from alteration, misuse, negligence, mishandling, carriage or
storage in an improper environment by BRILL or any third party other than SONOMA
after delivery by SONOMA.     8.7BRILL shall conduct its activities pursuant to
this Agreement, including but not limited to storage and distribution of
PRODUCT, in compliance with the best practices of the industry. BRILL shall make
(and shall cause any third party to make) that portion of its facilities where
PRODUCTS are stored available for inspection to SONOMA or its designated
affiliate during business hours. Such inspection shall be announced by SONOMA to
BRILL in writing at least two weeks prior to the proposed data of inspection.
Records made available for inspection hereunder shall include records relevant
to assessing the quality of PRODUCT in the event of a complaint or a suspected
defect. Inspection by SONOMA or its designated affiliate shall be conducted only
by qualified personnel from SONOMA or its designated affiliate and shall be
limited to determining whether there is compliance with this Agreement and any
applicable Law in the TERRITORY.     8.8SONOMA shall conduct its activities
pursuant to this Agreement, including but not limited to production and
packaging of PRODUCT, in compliance with the best practices of the industry.
SONOMA shall make (and shall cause any third party to make) that portion of its
facilities where PRODUCTS are produced and packed available for inspection to
BRILL or its designated affiliate during business hours. Such inspection shall
be announced by BRILL to SONOMA in writing at least two weeks prior to the
proposed data of inspection. Records made available for inspection hereunder
shall include records relevant to assessing the quality of PRODUCT in the event
of a complaint or a suspected defect. Inspection by BRILL or its designated
affiliate shall be conducted only by qualified personnel from BRILL or its
designated affiliate and shall be limited to determining whether there is
compliance with this Agreement and any applicable Law in the TERRITORY.

 

 

 



 6 

 

 

9.Obligations of BRILL

 

  9.1 BRILL shall use commercially reasonable efforts to promote, market,
distribute, sell and offer for sale the Product for use in the Field in each
country of the Territory for its own account. If BRILL fails to sell Product in
a country of the Territory after one (1) year of the Effective Date of this
Agreement, SONOMA shall have the right to revoke or terminate the license
granted in Section 4.1 for that country in whole or in part.   9.2 BRILL shall
at all times have suitable resources and shall hold all Regulatory Approvals to
register, import, handle, store, market and distribute the Product in the
Territory. Costs for licenses and permits necessary to import, market,
distribute the Product as well as taxes, duties, levies and other charges in the
Territory shall be borne by BRILL.   9.3 BRILL shall refrain, without SONOMA’s
prior written consent, from (i) any modification to the Product, including the
packaging material, or (ii) using or disposing of the Product for any purpose
other than the purpose permitted hereunder or by applicable Law, nor allowing a
sublicensee or Third Party to modify the Product, packaging material or
labeling.   9.4 BRILL shall keep and maintain records of all sales and other
distributions of Product made by BRILL of its sublicensees sufficient to
effectively, efficiently, and economically implement any recall of any Product.
Upon SONOMA’s request, BRILL shall make such records available to SONOMA and
otherwise cooperate as reasonably required to implement any recall.   9.5 BRILL
shall refrain from, and cause its sublicensees and affiliates to refrain from,
marketing, promoting and distributing any hypochlorous-based product in the
Field, regardless of strength or form during the Term of this Agreement and for
a period of three (3) years thereafter.

 

10.INTELLECTUAL PROPERTY

 

  10.1 Unless otherwise agreed upon by the Parties in writing, the names of the
Product shall be trademarks of SONOMA.         10.2 SONOMA shall be the owner
of, and hereby reserves, any and all Intellectual Property rights with respect
to the Product. BRILL shall properly identify and accurately describe all
Product as Product of SONOMA. BRILL shall not alter, remove, deface or obscure
any Intellectual Property rights or packaging material of SONOMA. BRILL shall
not add any trademarks or notice to the packaging material without the prior
written consent of SONOMA.         10.3 SONOMA reserves any and all rights that
it may have in any of its names, logos and other trademarks that are included in
the packaging material of the Product or are otherwise used in connection with
the marketing or distribution of the Product.         10.4.  BRILL shall
immediately inform SONOMA of any infringement, misuse, misappropriation or
violation of any Intellectual Property right of SONOMA of which it becomes
aware. In the event of any such infringement, misuse, misappropriation or
violation relating to the activities of BRILL, an approved sublicensee or any
Third Party acquiring Product from BRILL, BRILL shall take all steps reasonably
necessary to terminate such infringement, misuse, misappropriation or violation
but excluding any right or obligation to initiate any legal proceedings. SONOMA
shall have the exclusive right to commence, prosecute and settle any legal
proceedings to enforce, recover damages on account of or obtain other relief
with respect to any infringement, misuse, misappropriation or violation of its
Intellectual Property. In connection with any such legal proceeding in the
Territory, BRILL shall provide such assistance as SONOMA may reasonably request,
including, without limitation, in enforcing any judgment, settlement, award or
order; provided that SONOMA shall reimburse BRILL for any expenses reasonably
incurred by BRILL to provide such assistance. BRILL shall not have any right to
commence, prosecute and settle any legal proceedings to enforce, recover damages
on account of or obtain other relief with respect to any infringement, misuse,
misappropriation or violation of SONOMA’s Intellectual Property.

 

11.Liability

 

11.1Each Party shall notify the other if it becomes aware of any claims,
actions, suits, losses, liability, costs or expenses alleged to be caused by or
resulting from the use of the PRODUCT. SONOMA and BRILL shall consult and
cooperate to the extent possible in the defense of any such claims or suits or
negotiations pertaining hereto.     11.2SONOMA shall indemnify, defend and hold
harmless BRILL for any action, claim, cause of action, loss, damage, liability,
interest, penalty, cost or expenses (including without limitation, any
reasonable costs or legal fees thereby incurred by BRILL) arising out of any
demands, suits, or actions, to the extent arising or resulting from (i) breach
of any representation or warranty of SONOMA under this Agreement; or (ii) total
or partial recalls of Product; or (iii) any bodily injury or death caused by any
alleged defects in materials, workmanship, or design of Product; provided that
BRILL shall (i) notify forthwith SONOMA of any such claim and (ii) not take any
action or admit any liability or pay any amount to, or compromise with, any
Third Party in respect of such claim, except with SONOMA´s prior consent or in
compliance with a court order.

 

 



 7 

 

 

      11.3 BRILL shall indemnify, defend and hold harmless SONOMA for any
action, claim, cause of action, loss, damage, liability, interest, penalty, cost
or expenses (including without limitation, any reasonable costs or legal fees
thereby incurred by SONOMA) arising out of any demands, suits, or actions, to
the extent arising or resulting from (i) death, bodily injury or damage to
property caused by any fault or negligence by BRILL’s employees or agents in the
marketing or distribution of the Product in the Territory, or (ii) any breach of
BRILL’s obligations under this Agreement; or (iii) any product claims,
representations or warranties, whether oral or written, made or alleged to be
made by BRILL in its advertising, publicity, promotion or sale of any Product,
where such Product claims or representations were not approved by SONOMA; or
(iv) any infringement, misuse, misappropriation or violation of any Intellectual
Property right of SONOMA; provided that SONOMA shall (i) notify forthwith BRILL
of any such claim and (ii) not take any action or admit any liability or pay any
amount to, or compromise with, any Third Party in respect of such claim, except
with BRILL’s prior consent or in compliance with a court order.         11.4.
SONOMA will ensure all the reasonably necessary support in connection to PRODUCT
to BRILL. SONOMA will provide reasonable support to BRILL in case of an
inspection by local Governmental Authorities, including but not limited to
technical and regulatory information concerning the PRODUCT to the extent SONOMA
deems reasonably necessary.       11.5In accordance with the Medical Device
Regulation SONOMA, being the manufacturer of the Product, shall register and
report incidents raised from any source to the health authorities with the
required timelines as required by Law. SONOMA is responsible for the medical
assessment of the cases originating in the TERRITORY in terms of seriousness,
relatedness, and expectedness. SONOMA will as soon as possible inform BRILL of
any PRODUCT recall decision concerning to the PRODUCT supplied to BRILL.    
11.6.SONOMA is responsible to maintain the information for the PRODUCT, and to
promptly provide BRILL with any update of the information or any update of the
labelling or information for user for safety reasons as required by Law.    
11.7.BRILL ensures to conduct all its medical device vigilance activities in
accordance with the relevant guidelines and national legislation in the
TERRITORY.       11.8. BRILL’s responsible person will function as the primary
point of contact for any safety-related request from local Governmental
Authorities including any problem.         11.9. BRILL will inform SONOMA for
reconciliation purposes in the first month of every quarter about all
complaints, adverse events and incident reports concerning to the PRODUCT
submitted to SONOMA in the reference period.

 

12.Force Majeure

 

Neither Party hereto shall be liable for damages for any delay or default in
such Parties performance thereunder if such default or delay is caused by a
Force Majeure Event. If either Party, however, is unable to fulfill its
obligations under this AGREEMENT due to such Force Majeure Event and such
inability continues for a period of three (3) months the other Party hereto
shall have the right to terminate this AGREEMENT by giving written notice of
termination to the other Party at least thirty (30) days prior to the date of
termination.

 

13.Product Information

 

BRILL will be responsible for compliance of the packaging material, labeling,
Instructions for Use (IFU) and other written information with local laws and
regulations.

 

14.Term

 

This AGREEMENT shall commence on the Effective Date and shall continue in full
force and effect for a period of ten (10) Contract Years (the “Term”). Either
party shall have the right to terminate this Agreement by sending to the other
Party a written notice of such termination at least six (6) months prior to the
expiration of the Term.

 

 

 



 8 

 

 

15.Termination

 

  15.1 (i) If either Party should default at any time in making any payment or
commit any breach of any covenant or agreement herein detained, and should fail
to remedy such default, or remedy such breach within sixty (60) days after
receipt of written notice thereof by the other Party, (ii) or if either Party
becomes insolvent, or (iii) if the Governmental Authority revokes the Regulatory
Approval for the Product, the other Party may, at its option and by written
notice, terminate this AGREEMENT and the rights herein granted immediately by
giving written notice thereof to the other Party.

 

15.2Upon expiry as well as upon termination of this Agreement, BRILL shall:

 

  (a) within six (6) months from the termination or expiration of this
Agreement, be entitled to sell all unexpired Products already delivered to BRILL
subject to the terms of this Agreement, and cease using any SONOMA Proprietary
Information immediately upon the earlier of the expiration of such period or the
sale of all Product inventory; provided, however, that if SONOMA terminates this
Agreement due to breach of BRILL’s obligations under Sections 4.1, 4.6 or 16 of
this Agreement, BRILL shall have no right to continue to sell the Product
inventory or to use SONOMA’s Proprietary Information.   (b) pay SONOMA all
amounts related to purchase orders placed and not yet paid pursuant to Section
6.1(c); and   (c) return forthwith to SONOMA free of charge all documents or
records, in whatever media, in BRILL’s possession or under its or any of its
affiliates or sublicensees control, except for digital backups automatically
generated and stored at BRILL’s servers, containing SONOMA’s Confidential
Information, which shall continue to be subject to the confidentiality and
non-use provisions of this Agreement;

 

15.3Upon expiry as well as upon termination of this Agreement, SONOMA shall:

 

  (a) fulfill any outstanding purchase order entered into prior to the
termination of this Agreement, unless the termination is the result of a
termination pursuant to Section 15.1(ii);   (b) have the right to repurchase
from BRILL any or all Products held by BRILL in good condition at a price equal
to the Product purchase price;

 

15.4The provisions of Sections 10, 16, 18 and 19 shall survive for a period of
five (5) years after the expiration or termination of this Agreement.

 

15.5Except as otherwise specifically provided for in this Agreement, neither
Party shall have any liability (e.g. for any claim of damages, loss of revenue,
profit or compensation, for anticipated sales or for any costs, expenses,
investments or other commitments made in reliance upon or otherwise in
connection with this Agreement) to the other on account of any expiration or
termination of the Term. Without limiting the generality of the forgoing,
neither Party shall have any right, either express or implied, by applicable Law
or otherwise, to renewal of this Agreement or to any damages or compensation for
any such termination.

 

16.Confidentiality

 

16.1Both Parties shall treat as confidential the contents of this AGREEMENT and
any Confidential Information relating to the PRODUCT or the other Party
disclosed by either Party to each other pursuant to or in connection with this
AGREEMENT, unless required by Law. 16.2The receiving Party agrees to accept such
Confidential Information in strict confidence and agrees that it will not use,
for its own benefit or for the benefit of others, nor disclose to anyone not in
its employ, except for the execution of this AGREEMENT, any information of such
disclosure except to the extent that any of such information can be shown by
such Party:

 

16.2.1to be in its possession or in the possession of its employee prior to such
disclosure; or 16.2.2is now or hereafter becomes available as public knowledge
or literature, through no fault of the receiving Party, patented or otherwise;
or 16.2.3is received from an independent third Party who did not receive the
information directly or indirectly from the disclosing Party. 16.3The
confidentiality obligations will terminate five (5) years after expiration of
this AGREEMENT.

 

 

 



 9 

 

 

17.Notices

 

Any notice required under this AGREEMENT shall be made in writing and sent by
e-mail or fax followed by registered mail to SONOMA and to BRILL at their
respective addresses. Notwithstanding the above all correspondence with regard
to the Termination of this AGREEMENT shall be by registered mail. Notices by
registered mail are deemed to be given after three (3) days of mailing. Notices
by e-mail or fax shall be deemed to be given on the date on which such notice
has been given.

 

18.Miscellaneous

 

  18.1 Should any provision of this AGREEMENT be held unenforceable or in
violation of any applicable law or regulation or any jurisdiction, such
unenforceable or invalid provision shall be replaced with a provision which
accomplishes-to the best possible extent-the original purpose of such provision.
18.2No damages shall be owed by either Party to the other by reason of this
AGREEMENT or any part of it being held invalid or void at any future time.
18.3Independent contractor. Under this AGREEMENT, SONOMA and BRILL operate as
independent contractors. Neither is authorized to assume or create any
obligation or responsibility either expressed or implied on behalf of or in name
of the other. 18.4Modification/Amendment. This AGREEMENT may not be modified or
amended in whole or in part except by written documents signed by both Parties.
  18.5 Headings. The headings set forth in this AGREEMENT are for convenience
only and shall not be relied upon by the Parties or taken in limitation or
extension of the meaning of the terms of this AGREEMENT. 18.6Waiver. Failure by
either Party to terminate this AGREEMENT as a result of a serious of persistent
breach of the terms hereof, or to enforce its rights thereunder as a result of
certain specified action, by the other Party, shall not prejudice the right of
that Party subsequently to terminate this AGREEMENT or enforce its rights
thereunder for a subsequent breach of its obligations thereunder by the other
Party. 18.7Entireties. This AGREEMENT embodies the entire Agreement and
understanding between the Parties hereto and supersedes all prior Agreements and
understandings relating to the subject matter hereof.

 

19.Applicable Law

 

19.1This AGREEMENT shall be construed and governed by the laws of Switzerland.
Both Parties shall attempt to settle any dispute concerning the interpretation
hereof or their performance thereunder in an amicable way. 19.2Any disputes,
controversies, doubts or questions between the Parties whether relating to the
construction, meaning, scope, operation or effect of this Agreement or the
validity or breach hereof (a “Dispute”) which cannot be settled amicably shall
be finally settled by arbitration by and according to the Rules of Arbitration
of the London Court of International Arbitration (LCIA) by one (1) arbitrator
chosen in common agreement between the Parties from the LCIA list of
arbitrators. If the Parties does not reach an agreement within 30 (thirty) days
from the notice of arbitration, the LCIA shall be entitled to appoint the
arbitrator in accordance with its Rules. The arbitration proceedings shall be
conducted in the English language and the venue of the arbitration shall be the
city of London, England. 19.3The Parties shall not disclose the arbitration
procedure or its object, and shall maintain confidential all the information
directly or indirectly related to the controversy submitted to arbitration.
19.4The arbitral award shall be given in writing. It shall be binding upon the
Parties and shall be enforceable in accordance with its terms and conditions.
The arbitral award can be enforced in any court having jurisdiction on the
Parties or on their assets.

 

As WITNESS the parties have caused this Agreement to be entered into by their
duly authorized representatives on behalf of the Parties on the date first above
written.

 

 

 

 

/s/ Bruce Thornton

Sonoma Pharmaceuticals, Inc.

Bruce Thornton COO

 

 

 

/s/ Jordi Martinez Rotllan

Brill International, s.l.

Jordi Martínez Rotllan

 

 



 10 

